The plaintiff in error, hereinafter called the defendant, was convicted of harboring a fugitive from justice and a person seeking to escape arrest for felonies committed within this state, and was sentenced to imprisonment in the state penitentiary for a term of five years.
The record in this case was filed in this court on April 19, 1934; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error. The evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and DOYLE, JJ., concur. *Page 384